NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30198

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00047-SLG-1

 v.

QUINCY NOLANCE LEAFSTEDT,                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Quincy Nolance Leafstedt appeals from the district court’s orders denying

his motion for compassionate release 18 U.S.C. § 3582(c)(1)(A) and two

subsequent motions for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court assumed that Leafstedt’s medical conditions, in

combination with the threat from COVID-19, established an “extraordinary and

compelling” reason to grant relief. 18 U.S.C. § 3582(c)(1)(A)(i). However, it

denied compassionate release under the 18 U.S.C. § 3553(a) factors. See 18

U.S.C. § 3582(c)(1)(A) (district court must consider applicable § 3553(a) factors).

Leafstedt contends that the court inappropriately weighed the factors by giving

insufficient consideration to the conditions at Leafstedt’s prison and the risk to the

public if there were an outbreak there, his medical vulnerabilities, and his

substantial rehabilitation while in prison and lack of prior criminal history.

      The district court did not abuse its discretion. See United States v. Aruda,

993 F.3d 797, 799 (9th Cir. 2021). It considered Leafstedt’s offense conduct,

which included the possession of thousands of images and dozens of videos of

pornographic materials involving children, and reasonably concluded that, because

Leafstedt had not completed any sex offender treatment or other rehabilitative

programming specific to child pornography offenders, a reduced sentence was not

appropriate. See 18 U.S.C. § 3553(a)(1), (a)(2)(C). Furthermore, contrary to

Leafstedt’s argument, the court reasonably concluded that Leafstedt was a greater

risk to the public on home confinement, where in-person monitoring by probation

would be hampered by the pandemic, than in prison.

      AFFIRMED.


                                           2                                     20-30198